 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 9                                    OAKLAND DIVISION
10

11    STATE OF CALIFORNIA, et al.,                             Case No. 4:19-cv-00872-HSG

12                                         Plaintiffs,         ORDER GRANTING CONSENT
                                                               MOTION OF THE UNITED
13                   v.                                        STATES HOUSE OF
                                                               REPRESENTATIVES FOR
14
      DONALD J. TRUMP, President of the United                 LEAVE TO FILE AS AMICUS
15    States, in his official capacity, et al.,                CURIAE IN SUPPPORT OF
                                                               PLAINTIFFS’ MOTION FOR A
16                                         Defendants.         PRELIMINARY INJUNCTION
17

18

19          Upon consideration of the motion of the United States House of Representatives for leave

20   to file as amicus curiae in support of plaintiffs’ motion for a preliminary injunction, it is hereby

21   ORDERED that the motion is GRANTED. House’s counsel is directed to file the amicus curiae
22   brief on the docket in this matter.
23

24   Dated: April 15, 2019                               _________________________________
                                                         Judge Haywood S. Gilliam, Jr.
25                                                       UNITED STATES DISTRICT COURT JUDGE

26

27

28
                                                           1
     ORDER GRANTING CONSENT MOTION OF THE UNITED STATES HOUSE OF REPRESENTATIVES FOR
                      LEAVE TO FILE AS AMICUS CURIAE (4:19-cv-00872-HSG)
